 

Exhibit 10.45

 

AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT

AND LIMITED CONSENT

 

THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT AND LIMITED CONSENT (this
“Amendment”) is made as of this 4th day of February, 2015, by and among TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation, TWINLAB HOLDINGS, INC., a Michigan
corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB CORPORATION, a
Delaware corporation, TCC CM SUBCO I, INC., a Delaware corporation, and TCC CM
SUBCO II, INC., a Delaware corporation (each of the foregoing Persons being
referred to herein individually as a “Borrower”, and collectively as
“Borrowers”), and MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust (as Agent for Lenders,
“Agent”, and individually, as a Lender), and the other financial institutions or
other entities from time to time parties to the Credit Agreement referenced
below, each as a Lender.

 

RECITALS

 

A.           Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended hereby
and as it may be further amended, modified and restated from time to time, the
“Credit Agreement”), Agent and Lenders agreed to make available to Borrowers a
secured revolving credit facility in a principal amount of up to $15,000,000
from time to time (as amended, modified, supplemented, extended and restated
from time to time, collectively, the “Loans”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings set forth in the
Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.          Recitals. This Amendment shall constitute a Financing Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.

 

2.          Limited Consent for Name Change of TCC CM Subco I, Inc. and TCC CM
Subco II, Inc. At the request of and as an accommodation to Borrowers and
subject to the strict compliance with the terms, conditions and requirements set
forth herein (including, without limitation, satisfaction of each of the
conditions set forth in Section 7 below), Agent and Lenders hereby consent to
(i) the name change of TCC CM Subco I, Inc. to “NutraScience Labs, Inc.” and
(ii) the name change of TCC CM Subco II, Inc. to “NutraScience Labs IP
Corporation”, the documentation for which, including, but not limited to, the
Articles of Amendment filed with the Delaware Secretary of State shall be
delivered immediately to Agent upon filing. The limited consent set forth in
this Section 2 is effective solely for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Financing
Document; (b) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (c) waive any Event of Default that exists as of the date
hereof; or (d) establish a custom or course of dealing among any of the Credit
Parties, on the one hand, or Agent or any Lender, on the other hand.

 

 

 

 

3.          Amendment to Credit Agreement.

 

(a)          Section 1.1 of the Credit Agreement is hereby amended to add the
following defined terms in their alphabetical order:

 

“Nutricap Seller First Note” means the Unsecured Promissory Note in the
principal amount of $2,500,000 to be issued by Subco I to Nutricap Labs, LLC, a
New York limited liability company, in connection with the Target 2 Acquisition,
the principal and interest repayment of which shall have a maturity of 60 days
and bear interest at 6% per annum, a copy of which shall be provided to the
Agent promptly, and in any case within one business day, of execution.

 

“Nutricap Seller Second Note” means the Unsecured Promissory Note in the
principal amount of $1,478,000 to be issued by Subco I to Nutricap Labs, LLC, a
New York limited liability company, in connection with the Target 2 Acquisition,
the principal and interest repayment of which shall have a maturity of one year,
payable in 12 equal monthly installments and bear interest at 3% per annum, a
copy of which shall be provided to the Agent promptly, and in any case within
one business day, of execution.

 

“Nutricap Seller Notes” shall mean, collectively, the Nutricap Seller First Note
and Nutricap Seller Second Note.

 

(b)          The defined term “Permitted Debt” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt with respect to equipment,
Debt listed on Schedule 5.1, and such other Debt (other than the Essex Lease)
not to exceed $3,000,000 at any time (whether in the form of a loan or a Capital
Lease) used solely to acquire equipment used in the Ordinary Course of Business
and secured only by such equipment; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 and any Refinancing Debt; (e) Debt in
the form of insurance premiums financed through the applicable insurance
company; (f) trade accounts payable arising and paid on a timely basis and in
the Ordinary Course of Business; (g) Subordinated Debt, (h) the Essex Lease and
(i) the Nutricap Seller Notes.

 

2

 

 

4.          Confirmation of Representations and Warranties; Reaffirmation of
Security Interest. Each Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such Borrower as of the date hereof, and (b) covenants
to perform its respective obligations under the Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

 

5.          Enforceability. This Amendment constitutes the legal, valid and
binding obligation of each Borrower, and is enforceable against each Borrowers
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

6. Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents. If Agent or any Lender
uses in-house counsel for any of these purposes, Borrowers further agree that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed. Borrowers hereby authorize Agent to
deduct all of such fees set forth in this Section 6 from the proceeds of one or
more Revolving Loans made under the Credit Agreement.

 

7. Conditions to Effectiveness. This Amendment shall become effective as of the
date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)          Borrowers shall have delivered to Agent this Amendment, duly
executed by an authorized officer of each Borrower;

 

(b)          [Reserved.];

 

(c)          all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects as of the Effective Date (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof);

 

(d)          [Reserved.];

 

3

 

 

(e)          Agent shall have received from Borrowers of all of the fees owing
pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees and
expenses; and

 

(f)          Borrowers shall have delivered to Agent a fully executed copy of
the Standstill Agreement attached hereto as Exhibit A, duly executed by an
authorized officer of each of the parties thereto, including but not limited to
NUTRICAP LABS, LLC, as junior lender.

 

8.          Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

9.          No Waiver or Novation. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Amendment (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

 

10. Affirmation. Except as specifically amended pursuant to the terms hereof,
the Credit Agreement and all other Financing Documents (and all covenants,
terms, conditions and agreements therein) shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Borrowers. Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Credit Agreement (as amended hereby) and the Financing
Documents, notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.

 

4

 

 

11.         [Reserved.]

 

12.         Miscellaneous.

 

(a)          Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment.
Except as specifically amended above, the Credit Agreement, and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

(b)          Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

(c)          Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

5

 

 

(Signature Page to Amendment No. 1 to Credit and Security Agreement
and Limited Consent)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust       By: Apollo Capital
Management, L.P.,     its investment manager       By: Apollo Capital Management
GP, LLC,  

its general partner

      By: /s/ Maurice Amsellem (SEAL)   Name:  Maurice Amsellem  
Title:    Authorized Signatory

 

LENDER: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust       By: Apollo Capital
Management, L.P.,     its investment manager       By: Apollo Capital Management
GP, LLC,   its general partner           By: /s/ Maurice Amsellem (SEAL)  
Name:  Maurice Amsellem   Title:    Authorized Signatory

 

 

 

  

(Signature Page to Amendment No. 1 to Credit and Security Agreement

and Limited Consent)

 



BORROWERS:     TWINLAB CONSOLIDATION       CORPORATION               By: /s/
Thomas A. Tolworthy (Seal)       Name: Thomas A. Tolworthy       Title:   Chief
Executive Officer and President

 

TWINLAB CONSOLIDATED HOLDINGS, INC.     TWINLAB HOLDINGS, INC.       By: /s/
Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:  Thomas A.
Tolworthy   Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and
President   Title:  Chief Executive Officer and President

 

TWINLAB CORPORATION   ISI BRANDS INC.       By: /s/ Thomas A. Tolworthy (Seal)  
By: /s/ Thomas A. Tolworthy (Seal) Name:  Thomas A. Tolworthy   Name:  Thomas A.
Tolworthy Title:  Chief Executive Officer and President   Title:  Chief
Executive Officer and President

 

TCC CM SUBCO I, INC.   TCC CM SUBCO II, INC.         By: /s/ Thomas A. Tolworthy
(Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:  Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and President  
Title:  Chief Executive Officer and President              

 



 

